Citation Nr: 0534813	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip snapping 
syndrome.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty July 1993 to 
July 1997, and from January 1998 to November 2002.   This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In July 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The issue of entitlement to an initial rating in excess of 30 
percent for major depressive disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran was treated for right hip problems in 
service, and symptoms of a right hip disorder have continued 
following service.  




CONCLUSION OF LAW

The veteran incurred right hip snapping syndrome as a result 
of his military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002; Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. § 
3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran's service medical records show several complaints 
concerning the right hip.  (See, treatment records dated in 
October 1999, November 1999 and July 2002).  

The veteran has continued to complain of right hip 
symptomatology since his retirement from service in November 
2002.  He submitted his claim for service connection that 
same month, and upon examination in January 2003, in 
conjunction with the claim, snapping hip syndrome was 
diagnosed.  During the VA examination in January 2003, the 
right hip was noted to show a mild clunk or snap of the 
iliotibial band over the greater trochanter.  The diagnosis 
was snapping hip syndrome.  X-rays of the hips were normal.  

It is clear the veteran has had continuity of symptomatology 
concerning the right hip since his retirement from service.  
Since the veteran was treated in service for right hip 
complaints, and a right hip disability has been found shortly 
after service, the Board concludes a right hip disability was 
incurred in service.  38 C.F.R. § 3.303 (2005).  

With respect to the issue being decided, the Board finds that 
the Agency of Original Jurisdiction (AOJ) has substantially 
satisfied the duties to notify and assist, as required by the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
deciding this issue given the favorable nature of the Board's 
decision with regard to this issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


ORDER

Service connection for right hip snapping sydrome is granted.  


REMAND

The Board notes that the veteran, at his hearing before the 
undersigned in July 2005, reported he received treatment for 
his mental disorder at a VA medical facility in 2005.  The 
most recent VA treatment records in the file are dated in 
2004.   The VA is deemed to have constructive knowledge of 
these records.  The Board regrets the delay associated with 
obtaining these records, but they must be associated with the 
claims file for consideration with this appeal on this issue.  
See, Bell v. Derwinski, 2 Vet. App. 611 (1992).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file any VA treatment reports, 
dated subsequent to 2004.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should then readjudicate the 
issue on appeal to include a review of 
the evidence submitted since the last 
supplemental statement of the case.  In 
the event that any action taken remains 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should 
again be returned to the Board for 
further appellate consideration.



By this action, the Board intimates no opinion, legal or 
factual, regarding the disposition of this matter. No action 
is required of the veteran until he is so informed.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


